Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Nagel et al., German Patent Publication, DE102016217541A1 (hereinafter “Nagel”).
In Reference to Claim 1: 
Nagel discloses  A hydraulic system (10) for a working machine, the system comprising: a first electric machine (41) connected to a first hydraulic machine (21); a second electric machine (42) connected to a second hydraulic machine (22), an output side of the second hydraulic machine (22) being connected to an input sideof the first hydraulic machine (21); at least one hydraulic consumer (11) hydraulically coupled to an output side of the first hydraulic machine via a supply line (31) and configured to be 
In Reference to Claim 2: 
Nagel further discloses wherein the first hydraulic machine is configured to recuperate energy if a requested pressure from the first hydraulic machine is lower than a pressure in the first return line. See, Paragraph [0032]
	In Reference to Claim 3: 
Nagel further discloses comprising first pressure detection means arranged to determine a pressure in the supply line. See, Paragraph [0013].
In Reference to Claim 4: 
Nagel further discloses comprising a second pressure detection means arranged to determine a pressure in the return line. See, Paragraph [0014].
In Reference to Claim 18: 
Nagel further discloses wherein the hydraulic system (10) is for a working machine.  See, Figure 1. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al., German Patent Publication, DE102016217541A1 (hereinafter “Nagel”) in view of Stammen, U.S. Patent 2015/0075150 (hereinafter “Stammen”).
In Reference to Claim 6: 
Nagel discloses all the limitation set forth in claim 1, but fails to disclose a reconditioning system connected to the hydraulic fluid supply and a reconditioning valve arranged between the first return line and the reconditioning system, the reconditioning valve being configured to control a flow of hydraulic fluid from the first return line to the reconditioning system.
However, in the same field of endeavor, hydraulic circuits for working machines, Stamman discloses a cooling circuit for the hydraulic circuit which features a 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Nagel, to include the teachings of Stamman, specifically by modifying the hydraulic circuit of Nagel to include a reconditioning system found in Stamman because such a modification would improve the efficiency of the fluid circuit when the hydraulic fluid gets to elevated temperatures that alter its viscosity, by placing the fluid through a filter and cooler. 
In Reference to Claim 7-8: 
Nagel as modified by Stamman further discloses a reconditioning circuit with a hydraulic fluid cooler (19) and a hydraulic fluid filter (10). 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al., German Patent Publication, DE102016217541A1 (hereinafter “Nagel”) in view of Peterson et al. , U.S. Patent 2016/0333903 (hereinafter “Peterson”).
	In Reference to Claim 11: 
Nagel discloses all the limitations set forth in claim 1, but fails to disclose the hydraulic circuit comprising a hydraulic accumulator connected to the return line.
 However, in a similar field of endeavor, hydraulic circuits for work machines, Peterson discloses a hydraulic circuit which features an accumulator on the return line 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the hydraulic circuit of Nagel, to include the teachigns of Peterson, specifically the addition of an accumulator in the return conduit of the hydraulic circuit of Nagel because such a modification would allow for balancing of the pressure system and recouperation of unused fluid energy during improving the efficiency of the circuit. 
Allowable Subject Matter
Claim 9-10 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that 8,512,008 also discloses a hydraulic system for a transmission on a vehicle or work machine which features two electric pumps which are linked in series, wherein the first pump is a lower pressure pump providing fluid to the low pressure areas of the transmission such as cooling and lubricating, and the high pressure pump provides pressure to the actuating clutches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745